Tom Glaze, Justice, dissenting. I would grant the writ. This court has long recognized that a court has power over its own process. American Ins. Co. v. McGehee Liquor Co., 113 Ark. 486, 169 S.W. 251 (1914). Here, the Coffelts filed a motion in the circuit court requesting an order to stay execution on that court’s judgment. The court, exercising its continuing original jurisdiction, denied the Coffelts’ motion. Instead of appealing the circuit court’s ruling, contending the court’s judgment was void and its order was for naught, the Coffelts petitioned the chancery court, requesting the same relief that they were denied in the circuit action. In my opinion, the chancery court has no power whatsoever to decide whether the circuit court should or should not allow process, viz., a writ of execution, to issue in connection with one of its judgments. The Coffelts’ remedy, if any, was one of appeal from the circuit court’s order, denying their request to stay any execution. This case has existed for over a decade, and while I admire the ingenious tenacity with which both sides have pursued their respective claims, this matter should eventually come to an end. The court’s decision today, I respectfully submit, is a wrong one and serves only to continue this lawsuit’s indeterminate existence. Hays, J., joins this dissent.